SEWARD & KISSEL LLP ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 1, N.W. WASHINGTON, D.C. 20006 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 WWW.SEWKIS.COM January 14, 2011 Securities and Exchange Commission treet, N.E. Washington DC 20549-3561 Attention:Mr. Juan Migone Re: Torm A/S Form 20-F for the fiscal year ended December 31, 2009 Filed June 29, 2010 File Number:000-49650 Dear Mr. Migone: We refer to the Staff's letter dated January 6, 2011, containing comments on the Form 20-F for the fiscal year ended December 31, 2009, filed by TORM A/S.On behalf of TORM, we respectfully ask for an extension to January 31, 2011, for TORM to file its response to the comments.Thank you for your kind consideration. Please feel free to contact the undersigned at 212-574-1223 or Arthur Kozyra of this office at 212-574-1363 with any questions or comments. Very truly yours, SEWARD & KISSEL LLP By: /s/ Gary J. Wolfe Gary J. Wolfe cc: Roland M. Andersen – Chief Financial Officer TORM A/S SK 03v2
